Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Restriction Traversal

1.     The restriction requirement of 7/26/21 is withdrawn in view of the applicant’s arguments of 9/14/21.

Rejections


2.     35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



3.     The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.     Claims 1                   are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 8-18 of copending Application No. 16/417892. Although the claims at issue are not identical, they are not patentably distinct from although the instant claims and the copending claims differ somewhat in scope, they overlap to the extent that one practicing the copending claimed inventions would practice the instantly claimed inventions and vice versa.
Copending claim 1 falls within the scope of the instant claim 1.
Copending claim 2 falls within the scope of the instant claim 2.
Copending claims 2 and 15 suggest the instant claim 3.
Copending claim 3 falls within the scope of the instant claim 4 considering that molecular weight and hydroxyl number are related by the equation:

Hydroxyl number (mg KOH/1 gram) =(56.1 g KOH/mole * 1000 mg/g * number of OH groups per molecule)/molecular weight.

Copending claim 4 further suggests the polyols of the instant claim 4.
Copending claim 4 falls within the scope of the instant claim 5.
Copending claim 5 falls within the scope of the instant claims 6 and 8.  
Copending claim 6 falls within the scope of the instant claim 7.
Copending claim 8 falls within the scope of the instant claim 9.
Copending claim 9 falls within the scope of the instant claim 10.
Copending claim 10 falls within the scope of the instant claim 11.
Copending claim 11 falls within the scope of the instant claim 12.
The method of copending claim 10 coupled with the viscosities of copending claim 8 and the fact that the compositions of the copending claims require the presence of no primary aromatic amines shows that the copending claims suggest the inventions of the instant claim 13.

Copending claim 13 falls within the scope of the instant claim 15.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

5.     The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


6.     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.     Claims 1, 4, 5, 7, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2014/184270 Kelch et al. as translated by US Pat. Application Publication No. 2016/0053147 Kelch et al., which is also prior art under 35 U.S.C. 102(a)(2) and which is cited below unless otherwise stated.

Regarding claim 1:

Kelch, paragraph [0009] discloses a two component polyurethane adhesive containing a polyisocyanate component and a polyol component.  
The polyisocyanate component contains a polyisocyanate and an isocyanate group containing polyurethane polymer, i.e. NCO-terminated polyurethane prepolymer.  See Kelch, paragraphs [0015]-[0017].  The NCO-terminated polyurethane prepolymer of Kelch requires no polyester, noting the polyols which are preferred and not polyesters of Kelch, paragraph [0099].  The diisocyanate from which the NCO-terminated polyurethane prepolymer of Kelch is most preferably 4,4’-diphenylmethane diisocyanate alone which is “at least 40 wt.%”.  See Kelch, paragraph [0104].  

The polyol component contains a triol with a number average molecular weight of 1000-10000 g/mol, a diol with a molecular weight of 50-150 g/mol, and a diol with a number average molecular weight of 200-3000 g/mol which is poly(trimethylene oxide) diol or a poly(tetramethylene oxide) diol.  See Kelch, paragraphs [0010]-[0013] and [0020].  This falls within the scope of the curing component of the instant claim 1.
The open language “including” encompasses any additional components of Kelch.  See MPEP 2111.03    Transitional Phrases [R-08.2017], particularly “The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps.”


The disclosure of Kelch therefore anticipates the instant claim 1.

Regarding claim 4:

The majority of the preferred amounts of Kelch, paragraphs [0033] and [0034] discloses amounts of the instant claim 4 with sufficient specificity to anticipate them.

Regarding claim 5:

Kelch, paragraphs [0035] and [0036] discloses the polyols of the instant claim 5.

Regarding claim 7:

Kelch, paragraphs [0117] and [0118] disclose NCO:OH ratios falling within the scope of the instant claim 7.

Regarding claim 9:

The adhesives of Kelch require no organic solvent which falls within the scope of the instant claim 9.

Regarding claim 9:

The adhesives of Kelch, paragraph [0159], noting the definition of DABCO, and paragraph [0168], noting the exemplified DABCO, exemplify the use of catalyst in the adhesives of Kelch which anticipates the use of catalyst of the instant claim 9.

Regarding claim 10:

The cured adhesives of Kelch, discussed above, fall within the scope of the instant claim 10.

Kelch does not describe their adhesives as “laminating adhesive”.  The adhesive nature of the adhesives of Kelch necessarily allows them to be used to laminate some substrates.  The plastics of Kelch, paragraph [0137], in the shape of films, would clearly be able to be laminated by the adhesives of Kelch.  The sandwich elements of Kelch, paragraph [0151] are laminates which makes the adhesives of Kelch laminating adhesives necessarily.  The instantly claimed “laminating adhesive” therefore does not define the instantly claimed adhesives over those of Kelch.

8.      Claims 1-4 and 6-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO 2016/001265 Garmann et al. as translated by US Pat. Application Publication No. 2017/0121578 Garmann et al., which is cited below unless otherwise stated.

Regarding claims 1-4, 6-9:

Garmann discloses a polyurethane 2-component laminating adhesive containing an NCO terminated polyurethane prepolymer and a polyol component.  See Garmann, paragraph [0027].
The isocyanate terminated prepolymer is the reaction product of a polyol which is not required to be polyester and most preferably 4,4’diphenylmethane diisocyanate.  See Garmann, paragraphs [0029], particularly noting the non-polyester polyols, [0030], [0036], [0039], and [0043], noting the preference for MDI terminated polyurethane prepolymer.  Garmann, paragraph [0039] recites MDI as being 4,4’-diphenylmethane diisocyanate.  The examples of Garmann, paragraphs [0069]-[0087] describe isocyanate prepolymers made from MDI.
The curative components of Garmann may contain three or more polyols and are not required to contain any polyester.  See Garmann, paragraphs [0071]-[0072], noting the three polyols and no polyester, and [0088], noting the three polyols and no polyester.
These adhesives of Garmann require no polyester which falls within the scope of the instant claims.
The exemplified polyols of Garmann, paragraphs [0072] and [0088] fall within the scope of the instant claims 1, 2, 3, 4, particularly noting the dipropylene glycol and its amount in Garmann, paragraph [0088], 6, particularly noting the trifunctional polypropylene glycol of molecular weight 1000 g/mole and its amount of Garmann, paragraph [0088], and 8. 

The NCO:OH ratio of Garmann’s claim 5 is that of the adhesive composition.  The vast majority of this range falls within the scope of the instant claim 7.  Garmann’s claim 5 is 

The above discussed compositions of Garmann’s examples 1 and 4 have ingredients falling within the scope of those of the instant claims and Garmann, claim 12 shows their compositions to include viscosities of the instant claim 9.  It is therefore expected that Garmann’s examples 1 and 4 necessarily have viscosities of the instant claim 9.  See MPEP 2112.  Garmann, claim 12 recites the use of catalyst which falls within the scope of the instant claim 9.  Garmann, claim 12 requires their compositions to be essentially free of organic solvent which falls within the scope of the instant claim 9.

Regarding claim 10:

The cured adhesives of Garmann which are discussed above fall within the scope of the instant claim 10.

Regarding claims 11-15:

Garmann discloses coating their adhesives onto films in amounts of 2 g/m2 and curing the products.  The two components of Garmann’s adhesives are necessarily mixed first.  This process of Garmann falls within the scope of the instant claims 11 and 12.  
The above discussed compositions of Garmann’s examples 1 and 4 have ingredients falling within the scope of those of the instant claims and Garmann, claim 12 shows their 
The laminate that results from the above discussed method of Garmann falls within the scope of the instant claim 14
Garmann, paragraphs [0005] and [0098] and their claim 15 disclose using the laminates of Garmann to package foodstuffs which implies the inventions of the instant claim 15.


9.      Claims 6 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/184270 Kelch et al. as translated by US Pat. Application Publication No. 2016/0053147 Kelch et al., which is also prior art under 35 U.S.C. 102(a)(2) and which is cited below unless otherwise stated.

The discussion of Kelch of paragraph 7 above is repeated here in its entirety.

Regarding claim 6:

Kelch does not exemplify the invention of the instant claim 6 or disclose them in the same terms used in the instant claim 6.  Kelch does not disclose the invention of the instant claim 

It would have been obvious to one of ordinary skill in the art prior to the instantly claimed inventions to make the adhesives of Kelch using triols of the instant claim 6 having molecular weights of 1000-1200 g/mol because these adhesives are encompassed by Kelch, as discussed above, and would have been expected to give only predictable properties to the adhesives of Kelch, including the properties explicitly discussed by Kelch, the properties inherent to the adhesives of Kelch, and predictable viscosities from the definition of “viscosity average molecular weight”.

Regarding claims 11-14:

Kelch does not exemplify the inventions of the instant claims 11-14 or disclose them in the same terms used in the instant claims 11-14.  Kelch describes sandwich elements of lightweight structure at paragraph [0151] and plastic substrates at paragraph [0137].  Kelch neither describes films or excludes them.
It would have been obvious to one of ordinary skill in the art prior to the instantly claimed inventions to make the lightweight sandwich structures of Kelch from plastic films because Kelch discloses making sandwich elements of lightweight structure with their adhesives at paragraph [0151], Kelch discloses using plastic substrates at paragraph [0137], the plastics in the form of films would have been understood by the ordinary skilled artisan to minimize the weights of the sandwich elements which are desired by Kelch to be lightweight, and the resulting 

Kelch does not limit the amounts of adhesive used to make their sandwich elements.
It would have been obvious to one of ordinary skill in the art prior to the instantly claimed inventions to make the lightweight sandwich structures of Kelch, which are discussed above, with the amounts of adhesive of the instant claim 12 because it is within the ability of the ordinary skilled artisan prior to the instantly claimed invention to choose the desired amount of adhesive to give the typically thin adhesive layer that will adequately adhere the substrates.  Kelch encompasses all amounts of adhesive, including those of the instant claim 12, by their non-limiting of the adhesive amounts.

Kelch does not limit the viscosities of their adhesives to those of the instant claim 13.
It would have been obvious to one of ordinary skill in the art prior to the instantly claimed inventions to make the lightweight sandwich structures of Kelch, which are discussed above, with the viscosities of the instant claim 13 because Kelch encompasses such viscosities because they use similar ingredients with similar molecular weights of the instantly claimed adhesives which necessarily gives similar viscosities as shown by the definition of “viscosity average molecular weight” and the adhesive viscosity gives predictable properties to the adhesive of Kelch, including predictable ease of applying the adhesive composition to the substrate.  The compositions of Kelch require no primary aromatic amines.



There is no suggestion to use Kelch’s sandwich elements to package food or medicaments.  

10.      Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/001265 Garmann et al. as translated by US Pat. Application Publication No. 2017/0121578 Garmann et al., which is cited below unless otherwise stated.

The discussion of Garmann of paragraph 8 above is repeated here in its entirety.

Garmann does not exemplify or otherwise emphasize the invention requirements of the instant claim 5.
It would have been obvious to one of ordinary skill in the art prior to the instantly claimed inventions to make the adhesives of Garmann discussed above containing the polyols of the instant claim 5 because Garmann, paragraphs [0047]-[0049] includes the polyols of the instant claim 5, and these polyols would have been expected to give the properties they usually impart to polyurethanes to the polyurethane adhesives of Garmann as well as linear segments to the polyurethane molecules.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at telephone number 571-272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/PATRICK D NILAND/Primary Examiner, Art Unit 1762